DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received 01/31/2022. 
Claim 1 has been amended. Claims 1-9 are pending and addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“power connection unit” in claim 1
“treatment-switching unit” in claim 1
“regulation unit” in claims 1, 5, and 6
“switching module” in claims 2-4
“fixedly holding unit” in claim 6
“fitting unit” in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


    PNG
    media_image1.png
    539
    464
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sandock (US 5609573), hereinafter Sandock, in view of Boudreaux (US 2015/0112335 A1), hereinafter Boudreaux.

Regarding claim 1, Sandock teaches a medical device for surgical operation (Fig. 1), the medical device comprising:
	a body unit configured to be gripped by an operator (Fig. 1: handle assembly 10; col. 2, lines 44-46; col. 4, lines 12-12) and
	having a supply pipe configured to supply fluid (Fig. 1: irrigation tube 28; col. 4, lines 60-63),
	a suction pipe configured to suck fluid (Fig. 1, 4: suction tube 26; col. 4, lines 57-60),
a regulation unit configured to regulate a flow rate of fluid (Fig. 1, 2: suction button 16 and irrigation button 18; col. 4, lines 24-28),

a surgical treatment unit detachably coupled to the body unit and configured to be inserted into an affected part in a body (Fig. 1: instrument assembly 100; col. 4, lines 35-38; col. 5, lines 39-42 - which describes how to detach the treatment end from the holding unit), the surgical treatment unit including
a hollow conductive adaptor connected to each of the power connection unit, the supply pipe, and the suction pipe (Fig. 1: cannula 102; col. 4, lines 35-38) and
having an electrode tip protruding at an end thereof (Fig. 1: electrode tip 116; col. 4, lines 35-38) and
an insertion pipe configured to perform a relative movement in a state of accommodating the adaptor therein and to selectively expose the electrode tip to the outside through the relative movement (Fig. 1: sleeve 114; col. 4, lines 50-53);
and a treatment-switching unit provided in the body unit in a state of being connected to the power connection unit so as to selectively switch a surgical treatment performed by the electrode tip on the affected part (Fig. 1: coagulation switch 14 and cutting switch 12; col. 4, lines 63-66).
Sandock fails to disclose a circuit board that connects to electric lines of the power connection unit to connect a treatment-switching unit to the power connection unit. 
	However, Boudreaux teaches a treatment-switching unit provided in the body unit in a state of being connected to the power connection unit via a circuit board that connects to electric lines of the power connection unit so as to selectively switch a 
	Sandock and Boudreaux are considered to be analogous to the claimed invention because both references disclose electrosurgical devices for treating tissue with an energy from an electrode and which include both irrigation and suction means. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Sandock to include a circuit board connected to a treatment-switching unit, such as by adding the circuit board element (84) of Boudreaux to be connected with the coagulation switch (14) and cutting switch (12) of Sandock. The addition of the circuit board element would continue to allow for the connection between cable 30, and its conductor wires, of Sandock and the cutting switch, coagulation switch, and electrode tip of Sandock. Such a modification would yield predictable results, namely, to maintain an electrical connection between a pair of switches and a power source in order for a medical device to switch between treatment settings and treat living tissue with energy. 

Regarding claim 2, Sandock combined with Boudreaux teaches wherein the treatment-switching unit includes a switching module so as to perform a switching operation such that control power corresponding to at least two of hemostasis, coagulation, incision, and stop modes is selected (Sandock Fig. 1: coagulation switch 14 and cutting switch 12; col. 4, lines 63-66). 

Regarding claim 3, Sandock combined with Boudreaux teaches a cutoff switch provided on a side of the body unit in order to cause the control power applied to the switching 

Regarding claim 4, Sandock combined with Boudreaux teaches wherein the cutoff switch includes: 
	a contact terminal configured to move back and forth inside the body unit with respect to the adaptor and to be selectively connected to the adaptor (Sandock Annotated Fig. 2: contact terminal; col. 5, lines 52-col. 6, line 3);
	a leaf spring extending from the contact terminal to be connected to the switching module, and exerting elastic force so as to connect the contact terminal to the adaptor (Sandock Fig. 4: spring 66; col. 5, lines 52-56);
	and a push button having a first end protruding to an outside of the body unit and a second end coupled to the contact terminal so as to selectively connect and disconnect the contact terminal and the adaptor (Sandock Fig. 4: suction button 16, arm 63 - which engages spring 66; col. 5, lines 52-col. 6, line 3).

Regarding claim 5, Sandock combined with Boudreaux teaches wherein the regulation unit includes: 
	a pair of buttons provided to be movable upwards and downwards with respect to the body unit (Sandock Fig. 1: suction button 16 and irrigation button 18; col. 4, lines 57-63);
	a pair of pressing rods, each having a first end rotatably provided inside the body unit and a second end provided to be in contact with an end of one of the buttons so as 
	wherein the pressing rods compress and block the supply pipe and the suction pipe, respectively (Sandock Fig. 4: lever 60; col. 5, lines 57-61; col. 5, lines 63-64 – which states that irrigation button 18 follows a similar mechanism);
	and a pair of springs provided inside the body unit so as to bias the buttons upwards and to urge a compressing and blocking operation of the pressing rods (Sandock Fig. 4: leaf spring 64; col. 5, lines 48-51).

Regarding claim 7, Sandock combined with Boudreaux teaches wherein the detachable coupling between the body unit and the surgical treatment unit is performed through a coupling protrusion body (Sandock Fig. 3: manifold 46 and instrument port 24; col. 5, lines 25-42 - which describes how electrode assembly is attached to handle assembly) and a fastening sleeve (Sandock Fig. 3: connector 106; col. 4, lines 45-47),
	wherein the coupling protrusion body is installed in the body unit (Sandock Fig. 2: manifold 46 and instrument port 24; col. 5, lines 3-12 - which describes the elements inside handle assembly 10) and
	includes a manifold communicating with each of the supply pipe and the suction pipe (Sandock Fig. 3: manifold 46; col. 5, lines 43-47) and
	a fitting unit provided to protrude in a state of communicating with the manifold (Sandock Fig. 3: instrument port 24; col. 5, lines 13-19),


Regarding claim 8, Sandock combined with Boudreaux teaches wherein the relative movement of the insertion pipe with respect to the adaptor is performed through a knob body that accommodates the fastening sleeve such that the knob body is able to perform restricted sliding relative to the fastening sleeve, the knob body being coupled to the insertion pipe (Sandock Figs. 1, 3: sleeve grip 112; col. 4, lines 50-53).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sandock in combination with Boudreaux, further in view of Rapier (US 2017/0325867 A1), hereinafter Rapier.
Regarding claim 6, Sandock combined with Boudreaux fails to teach wherein the regulation unit further includes a fixedly holding unit provided between the pair of buttons so as to cause at least one of the buttons to be fixed in a pressed state.
However, Rapier teaches a fixedly holding unit provided between the pair of buttons so as to cause at least one of the buttons to be fixed in a pressed state (Fig. 4A, 4B: safety button retainer 218; paragraph [0061]).
As previously described, Sandock and Boudreaux are considered to be analogous to the claimed invention. Rapier is considered to be analogous to the claimed invention because it is in the same filed of medical devices configured to be inserted in the body during minimally invasive operations. For examining purposes, given the 35 U.S.C. 112(f) issued identified above, a “fixedly holding unit” has been interpreted as any . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sandock in combination with Boudreaux, further in view of Fleenor (US 5484435), hereinafter Fleenor.
Regarding claim 9, Sandock combined with Boudreaux fails to teach wherein the adaptor further includes a support member made of an insulating material, and when the insertion pipe performs the relative movement such that the electrode tip is exposed, the support member is elastically deformed while being exposed in a direction away from the electrode tip, so that the electrode tip is stably supported at a position spaced apart from the affected part.
However, Fleenor teaches wherein the adaptor further includes a support member made of an insulating material (Fig. 1b, 1c: shoe 34, insulation 40; col. 5, lines 42-47), and when the insertion pipe performs the relative movement such that the electrode tip is exposed, the support member is elastically deformed while being exposed in a direction away from the electrode tip, so that the electrode tip is stably 
As previously described, Sandock and Boudreaux are considered to be analogous to the claimed invention. Fleenor is considered to be analogous to the claimed invention because it is in the same field of electrosurgical instruments utilized for cutting and coagulation. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Sandock combined with Boudreaux to include a support member of an insulating material that is capable of being elastically deformed in a direction away from the electrode tip so that said electrode tip is stably supported, such as by adding the structure of the return electrode assembly (16) of Fleenor to the distal end of the cannula (102) of Sandock. Such a modification would yield predictable results, namely, to stabilize and accurately position an electrode when exposed to living tissue, thus improving an operator’s use of the medical device and the ability to precisely treat the target tissue. 

Response to Arguments
Applicant’s argument, with respect to claim 1, has been fully considered and has been found persuasive. The rejection of claim 1 under 35 U.S.C. 112(a) of 11/03/2021 has been withdrawn. 
Applicant’s arguments, with respect to claim 1 and its dependents, have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that are not taught by Sandock are moot in view of the new rejections of Sandock combined with Boudreaux. 

Conclusion
Accordingly, claims 1-9 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/M.N.D./Examiner, Art Unit 3794